DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Ryan C. Smith (Reg. No. 67,957) on February 25, 2021.

Claim 8 has been amended as follows: 
Claim 8, line 1, “The electrostatic chuck device according to claim, wherein”, has been replaced with - - The electrostatic chuck device according to claim 6, wherein - -.

The Abstract has been amended as follows: 

Abstract

According to an electrostatic chuck device of the present invention, a cross-sectional shape of a base body in a thickness direction is a convex curved surface or a concave curved surface that gradually curves from a center of one main surface toward an outer periphery of the one main surface, an annular projection portion is provided on a peripheral portion on the one main surface of the base body so as to go around the peripheral portion, a plurality of convex projection portions are provided in a region surrounded by the annular projection portion, the convex projection portion has the top surface in contact with the plate-shaped sample, a side surface, and an R surface continuously connecting the top surface and the side surface.










Allowable Subject Matter
Claim(s) 1 – 13 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance:  

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a difference between a height of a top surface of the convex projection portion positioned at a center of the one main surface and a height of an upper surface of the annular projection portion is 1 µm or higher and 30 µm or lower, and the convex projection portion has a ratio of a diameter of the top surface to a diameter of a bottom surface of the portion is 0.75 or higher.”
Claims 2 – 13 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836